Citation Nr: 1628693	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left heel disability, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran waived agency of original jurisdiction (AOJ) initial review of additional submitted evidence in accordance with 38 C.F.R. § 20.1304(c).  See Veteran's filing of October 2013.  The evidence is accepted for inclusion in the record on appeal

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2013 Board hearing conducted in Philadelphia, Pennsylvania.  A transcript of the hearing is of record.  The VLJ held the record open for 60 days following the hearing in order for the Veteran to submit any available private treatment records relating to his left heel injury.  The October 2013 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board remanded the claim in March 2014 for additional development.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left heel injury is manifested by tenderness to palpation, swelling, and pain, including pain with prolonged standing and walking, and no more than moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left heel injury are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

The Board remanded the Veteran's increased rating claim in March 2014 for an additional VA examination and for any outstanding VA or private treatment records.  The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here the Board's remand instructions have been complied with.  In April 2014, the Veteran was sent a status letter and medical release forms.  VA treatment records were received and uploaded into VBMs.  The Veteran underwent a VA medical examination in August 2014, and the claim was readjudicated by a supplemental statement of the case of August 2014.

Duties to Notify and to Assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record indicates that the Veteran was given required VCAA notice by letters of December 2008 and May 2011.  The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.

In August 2012, VA sent a letter to the Veteran requesting his workers' compensation records.  No response was received.  In June 2013, VA made a formal finding of the unavailability of the Veteran's workers' compensation records.   The memorandum detailed the efforts made to obtain the records in question and concluded that further attempts would be futile.

In April 2014, the agency of original jurisdiction (AOJ) sent the Veteran medical release forms to be used in relation to any relevant private treatment records.  The Veteran did not complete and return any new release forms to VA.
 
The Veteran underwent VA examinations in January 2009, June 2011, January 2012, and May 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses supported by a rationale.  Although the January 2009 examiner did not review the Veteran's claims file, the examiner fully considered the Veteran's complaints relating to his left heel injury.  An examination was then performed that addressed the relevant rating criteria.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria and are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).


Legal criteria

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and their residuals in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities are described using diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o)(2) (2015); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 4.6 (2015).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45 (2015).  The intent of the rating schedule is to recognize "painful motion with joint or periarticular pathology as productive of disability" and (with or without degenerative arthritis) "actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Diagnostic Code 5010 addresses arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Veteran's left heel injury is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other).  See rating decision of January 2009.  Moderate foot injury warrants a 10 percent rating, moderately severe injury warrants a 20 percent rating, and severe foot injury warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  The Board does not apply a mechanical formula with respect to the words "moderate," "moderately severe" and "severe," which are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The use of such terms by VA examiners and others, while relevant, is not dispositive of the issue.

Analysis

The Veteran developed a left foot condition as a result of stepping on a metal object while in service.  See service treatment record of January 1973.  He had surgery to remove a piece of metal from his left heel while in service.  See VA examination report of January 2009.  A rating decision of November 1973 granted the Veteran service connection for a left heel injury.  The Veteran seeks a disability rating higher than 10 percent.  See Veteran's claim of November 2008.

The Veteran underwent a VA medical examination in January 2009.  The examiner noted the Veteran's complaints of "moderate to severe constant pain of his left foot, which occurs with rest, standing and walking with weakness and fatigability of his left foot."  The Veteran was noted to be taking Motrin 800 mg once daily for his left foot condition.  The Veteran found the medication to be helpful and without side effects.  He "presented with a moderate antalgic gait."  The Veteran stated that he used a cane, although the examiner noted that he did not bring one to the examination.  The Veteran denied the use of crutches, walkers, braces, wheelchairs, or orthotics.  See VA examination report of January 2009.

The Veteran also reported that prolonged standing and walking for more than one hour was difficult due to his left foot condition.  Those reported limitations were noted by the examiner with respect to activities of daily living and the Veteran's occupation as a maintenance worker.  The examiner found "no functional impairment of the left foot which would preclude the veteran from seeking employment" and no "functional impairment as it relates to his activities of daily living."  Id.

With the use of a goniometer, the "active/passive range of motion" in all toes of the left foot was found to be normal.  Upon repetitive use three times, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was "no obvious pain on ranges of the feet bilaterally."  The examiner further noted the absence of edema, weakness or instability of the feet bilaterally, callus formation of the feet bilaterally, or evidence of unusual shoe pattern wear of both shoes to suggest abnormal weight-bearing. There was "mild or moderate tenderness noted along the left heel and also the proximal third planar aspects of the left foot."  The Achilles tendon was "midline" for both feet.  Pain on manipulation for a flat foot condition was deemed to be not applicable, as the Veteran does not have flat feet.  The diagnosis of the January 2009 examiner was "residuals of left foot injury with left foot strain with left foot plantar fasciitis mildly to moderately active at the time of the examination."  Id.

A VA treatment record of January 2011 notes the Veteran's complaint that his "L lower leg numbs up and [that] he has pain [that] wakes him up from sleep at times, not related to specific time of day/activity."  The Veteran reported that he sometimes needed to "catch himself from falling."  He reported "pain in L heel and L foot."  A physical examination showed "no cyanosis, clubbing or edema; pedal pulses intact, intact light sensation, visual inspection normal."  The examiner noted "very tight close toes, spreads toes w/ difficulty, no calf tenderness."  The assessment and plan was "pain and numbness LLE. Ordered neuro for eval. Ordered custom made orthotics/in-soles." 
The Veteran again underwent a VA medical examination in June 2011.  The examiner noted the Veteran's current complaint of "pain in the left foot in the dorsum of the foot at the junction between the leg and the dorsum of the foot."  The Veteran also reported occasional swelling in the left foot and his taking of extra strength Tylenol or over-the-counter Motrin twice daily.  The Veteran considered these pain medicines to be "not particularly helpful for his left foot pain."  The examiner noted that the Veteran walked with a cane in his right hand and that his gait was "slow but normal."  The Veteran stated that he used the cane for left foot support.  The examiner noted that the Veteran wore his shoes on bare feet and did not use shoe inserts, braces, or correctives shoes.  See VA examination report of June 2011.

This examiner stated that "there can be no current effect of his left heel condition on his occupation [because] the veteran has no occupation."  The Veteran reported that his activities of daily living were limited to walking almost a block to the corner store, and that he needed to sit down and rest before walking any further.  He also stated that, if he takes public transportation, he will sit down after standing approximately 20 minutes.  It was also noted that the Veteran used a "single point standard cane."  Id.

With the Veteran standing, there was "obvious hyperextension of the right second third, fourth and fifth toes, and the right third toe overrides the right fourth toe."  Examination of the left foot showed "much less hyperextension of the second third, fourth toes than the right toes, [and] there is also much less hyperpigmentation over the proximal IP joints of these toes compared to the right PIP joints."  Id.

There was no evidence of painful motion, edema, weakness, or instability in either foot.  There was tenderness to palpation of the left heel.  The examiner noted "a small area of callus area that is less than 1/8 inch in diameter over the plantar surface of the left heel, [which was] not present on the plantar surface of the right heel, and . . . is tender to palpation."  There was also a finding of similar, "bilateral callosities at the medial distal aspect of both great toes.  Id.  The examiner found no evidence of skin breakdown and no unusual shoe wear in either shoe.  The Veteran was also found to not have flat feet.  Id.  The diagnosis of the June 2011 examiner was "left foreign body removal 1973 with residual tenderness of left heel."

The examiner further noted: "Although this veteran does have other x-ray abnormalities and physical exam abnormalities of the toes, [it] is my medical opinion that it is more likely than not that these hyperextension toes are not related to the left heel injury because of [sic] the hyperextension of the toes is present in both feet and, in fact, it is present to a greater extent in the right foot.  In other words, the uninjured foot [rather] than in the left foot.  Id.

A VA treatment record of June 2011 notes with respect to x-rays of the left ankle: "AP and lateral views of the left ankle demonstrate ankle joint space is well-maintained.  There is early marginal spurring about the ankle joint.  There is no evidence of a radiopaque soft tissue foreign body involving the left heel.  Impression: 1. Minimal degenerative change left ankle. 2. See discussion below."  The record contained no other discussion.

The Veteran again underwent a VA examination in January 2012.  Examiner noted the June 2011 x-rays that "showed early marginal spurring about the ankle joint" or, "in other words, minimal degenerative change of the left ankle."  The January 2012 examiner diagnosed "minimal degenerative joint disease, left ankle."  In the examiner's opinion, "x-ray findings are far less likely than not to be connected to the veteran's left foreign body removal while he was on active duty in 1973."  The rationale was, "I note no mechanism to account for the development of degenerative joint disease after the foreign body was removed from the left heel to account for the x-ray findings and given the fact that this veteran is seen by me for the VAE June 16, 2011, in other words, over 38 years after he separated from active duty and furthermore the above-noted documentation of left heel pain that had been present for only 1 month prior to the driver's physical that the veteran had on June 27, 2000."  In the opinion of the examiner, the veteran's "current diagnosis as stated above of mild degenerative joint disease, left heel, is not related to the injury that the veteran sustained while he was on active duty."  For the same reasons, the examiner also found it more likely that the mild degenerative joint disease occurred years after the Veteran separated from service."  See VA examination report of January 2012.

A private treatment record of October 2013 states, "[The Veteran's] pain and function has worsened in his left foot.  He is not [sic] longer to walk with a heel strike and [has] been falling. We have treated him symptomatically for the last year without much recourse for treatment."  See October 2013 letter of Dr. H.F.  A private treatment record of December 2013 states, "[The Veteran] has been suffering with knee pain from an injury sustained in 1971.  He was injured to his left knee and foot that has left him with chronic pain." [sic] See December 2013 letter of Dr. H. F.

At the October 2013 Board hearing, the Veteran reported that a symptom of his left foot condition is swelling "every couple of days."  When asked how his left foot condition affects everyday activity such as getting dressed, walking, etc., he stated, "It takes a while."  He reports that his left heel injury affects his mobility and makes him move a bit slower.  He also stated that he stays on the first floor of his house rather than the second because it is easier.  His symptoms are reportedly worse in the wintertime.  Sometimes the medication he takes for his foot condition makes him "real groggy."  He further stated that he uses a brace.  The Veteran stated that his symptoms had worsened in the last two years.  The worsening was characterized by having to sit and not being able to "get up."  He stated that, approximately once per week, he must stay seated and keep his weight off of this left heal.  He stated, "I get arthritis real bad, [and] that's affecting both of them now."  See transcript of October 2013 Board hearing.

In May 2014, the Veteran again underwent a VA examination.  The examiner noted the Veteran's current complaint of having "occasional pain in the left heel with prolonged walking, standing and bending."  The symptoms were said to be relieved with rest and/or medications.  There was no pain, however, on physical examination.  The report stated that the Veteran did not report foot pain, and that his pain was 0 on a scale of 0 to 10.  The Veteran reported no flare-ups that impact the function of the foot.  There was no finding of fleet feet (pes planus), Mortons neuroma (Mortons disease) and metatarsalgia, hammer toe, hallux valgus, hallus rigidus, acquired pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones.  See VA examination report of May 2014.

The findings were negative with respect to whether the foot condition chronically compromises weight-bearing or requires arch supports, custom orthotic inserts, or shoe modifications.  There was no "pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time."  The examiner also found no other functional loss during flare-ups or when the foot is used repeatedly over time.  Id.

There was no tenderness of the left foot, no swelling, no effusion, and no spasms.  The examiner found that "all the bony landmarks were palpable and nontender."  Crepitus was absent, and there were no scars related to any noted conditions or treatment.  It was noted that the Veteran occasionally uses a cane for support.  Id.

While it was noted that the Veteran reportedly cannot walk more than one mile, the examiner answered "no" to the form question, "Does the Veteran report having functional loss or functional impairment of the foot being evaluated?"  The examiner found that there was "not much functional impact" and that the Veteran was "able to do all activities of daily life with some difficulties."  While stating that the Veteran "has no disability because of his left heel condition," the examiner also characterized the severity of the injury to the Veteran's left heel as "moderate," and a contributing factor of disability was noted to be "pain on movement. Left side."  Id.

Upon review of the entire record, the Board finds that a preponderance of the evidence is against finding moderately severe impairment sufficient for a higher 20 percent rating for the Veteran's left heel disability.  The Veteran has problems with prolonged standing and walking for more than one hour or for more than a mile, and also reports swelling of the foot.  Upon testing, there is no weakness or instability of the feet.  Furthermore, the active/passive range of motion in all toes of the left foot is normal.  Any deformity of the toes has been attributed to non-service-connected disability.  No pain was reported during the VA examination of May 2014, and the examiner characterized the Veteran's disability as being of "moderate" severity.
The Board acknowledges the Veteran's reported pain and functional loss associated with his left heel disability.  The effect of the pain and functional loss are contemplated, however, in the assigned 10 percent evaluation under Diagnostic Code 5284.  The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding of DeLuca.  The weight of the evidence is against finding that the Veteran's reported symptoms, when viewed in conjunction with the medical evidence, represent weakened movement, excess fatigability, or incoordination to a degree that would warrant evaluations in excess of 10 percent.  Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon reduced range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Board notes that x-rays taken in June 2011 indicate minimal degenerative change of the left ankle, but finds the medical findings of record to be highly probative in finding that such degenerative changes are not related to the service-connected disability.  The January 2012 examiner specifically found that the "x-ray findings are far less likely than not to be connected to the veteran's left foreign body removal while he was on active duty in 1973."  The examiner found "no mechanism to account for the development of degenerative joint disease after the foreign body was removed from the left heel to account for the x-ray findings."  See VA examination report of January 2012.  Because the degenerative change in the Veteran's left ankle is unrelated to his left heel injury, there is no need to analyze whether he is entitled to a minimum disability rating pursuant to Diagnostic Code 5002 and 38 C.F.R. § 4.59.

After considering all potential diagnostic codes, the Board concludes that it is most favorable to the Veteran to evaluate his service-connected left heel injury under Diagnostic Code 5284.  A preponderance of the evidence relating to the period under review is against finding that the Veteran has flatfoot (pes planus), weak foot, claw foot (pes cavus), metatarsalgia, hallus valgus, hammer toe, or malunion or nonunion of tarsalor metatarsal bones.  Therefore the diagnostic codes relating to those disabilities (DC5276, DC 5277, DC 5278, DC 5279, DC 5280, DC 5281, DC 5282, and DC 5283) are not for application and would not be more favorable to the Veteran.  See 38 C.F.R. § 4.72 (2015).
The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Specifically, the Veteran's symptoms are pain and swelling.  The code under which the Veteran's disability is rated specifies the level of severity of symptoms that qualify for higher ratings, rather than particular symptoms.  By definition, therefore, it contemplates a wide range of symptoms to include the Veteran's pain and swelling.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is not service-connected for any disability other than his left heel injury.  Therefore this is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions, and referral for consideration of an extraschedular evaluation is not warranted.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not show, and the Veteran has not asserted, that his left heel injury renders him unable to secure or follow a substantially gainful occupation.  The VA examiners found little or no functional impact on occupation.  Accordingly, the Board finds that the issue of TDIU has not been raised in this case.

In conclusion, a preponderance of the evidence is against finding that the Veteran's service-connected left heel injury shows "moderately severe" impairment sufficient for a higher 20 percent rating at any time during the rating period.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for a left heel disability, currently rated as 10 percent disabling, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


